FILED
                           NOT FOR PUBLICATION
                                                                              FEB 9 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


CHRISTOPHER BRIGHTLY,                           No.    21-16321

             Plaintiff-Appellant,               D.C. No. 4:21-cv-00127-JCH

 v.
                                                MEMORANDUM*
CORIZON HEALTH, INC.; et al.,

             Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                John Charles Hinderaker, District Judge, Presiding

                           Submitted February 7, 2022**
                                Phoenix, Arizona

Before: GRABER and MILLER, Circuit Judges, and FITZWATER,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for the
Northern District of Texas, sitting by designation.
      Christopher Brightly, an Arizona state prisoner who is experiencing several

health problems, appeals the district court’s denial of his motion for a preliminary

injunction in this 42 U.S.C. § 1983 action alleging violations of the Eighth

Amendment. We have jurisdiction under 28 U.S.C. § 1292(a)(1) and affirm.

      We review the denial of a preliminary injunction for abuse of discretion.

Guzman v. Shewry, 552 F.3d 941, 948 (9th Cir. 2009).

      1.     The district court correctly held that some of the relief that Brightly

initially sought in his preliminary injunction motion was moot because he had already

received the requested remedies. See Abdala v. INS, 488 F.3d 1061, 1063 (9th Cir.

2007) (“[A] case becomes moot when ‘it no longer present[s] a case or controversy

under Article III, § 2 of the Constitution.’” (second alteration in original) (quoting

Spencer v. Kemna, 523 U.S. 1, 7 (1998))); see also Honig v. Students of Cal. Sch. for

the Blind, 471 U.S. 148, 149 (1985) (per curiam) (explaining that an appeal

challenging the issuance of a preliminary injunction is moot if the movants have

already received the injunctive relief they sought).

      2.     The district court did not abuse its discretion by denying the remainder

of Brightly’s motion for a preliminary injunction. It is apparent from the record that

the district court did not rely on an erroneous legal premise or abuse its discretion in

concluding that Brightly failed to demonstrate a likelihood of success on the merits.


                                          -2-
And because Brightly did not meet this burden, the district court did not err by failing

to address separately each of the factors from Winter v. Natural Resources Defense

Council, Inc., 555 U.S. 7 (2008). Disney Enters., Inc. v. VidAngel, Inc., 869 F.3d 848,

856 (9th Cir. 2017).

      AFFIRMED.




                                          -3-